Case 1:21-cv-00010-TFM-B Document 9 Filed 02/09/21 Page 1 of 1              PageID #: 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 SYLVESTER SLAY, JR., # 304001,               )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )    CIV. ACT. NO. 1:21-cv-10-TFM-B
                                              )
 KAY IVEY., et al.,                           )
                                              )
        Defendants.                           )

                                         JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 9th day of February, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
